 TILE AND MARBLE HELPERS LOCAL 11Tile and Marble Helpers,Finishers and Shopmen'sUnion,LocalNo. 11,Affiliated with the Interna-tionalAssociation ofMarble,Slate and StonePolishers,Rubbers and Sawyers,Tile and MarbleSetters'Helpers, and Marble Mosaic and TerrazzoWorkers'Helpers,AFL-CIO'and George D.Jeuck,d/b/a MercuryTile Co.and Tile Layersand Terrazzo Workers Local No. 18,Brick Masonsand Plasterers'InternationalUnion of America,AFL-CIO.' Case 21-CD-384411directly outside the State of California. Accordingly,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find, as stipulated by the parties, that the TileHelpers and Tile Layers are labor organizationswithin the meaning of Section 2(5) of the Act.November 7, 1975DECISIONAND DETERMINATION OFDISPUTE.III.THE DISPUTEBackground and Factsof DisputeBy CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by George D. Jeuck, d/b/a MercuryTile Co., herein the Employer, alleging that Tile andMarble Helpers, Finishers and Shopmen's Union,Local No. 11, herein Tile Helpers or Respondent, hasviolated Section 8(b)(4)(D) of the Act. A hearing washeld in Los Angeles, California, before HearingOfficerHarry C. Malcom on December 2 and 3,1974, and January 8, 9, and 10, 1975. The Employer,Tile Helpers, and Tile Layers and Terrazzo WorkersLocalNo. 18, herein referred to as Tile Layers,appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, Tile Helpers and TileLayersfiledbriefs,and the Employer filed astatement of position.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that George D. Jeuck, d/b/aMercury Tile Co., is a sole proprietorship located inLos Angeles, California, and is engaged in thebusiness of installing ceramic tile for the buildingindustry. During the past 12 months, a representativeperiod, the Employer purchased and received goodsvalued in excess of $50,000 from suppliers locatedThe dispute centers around the layoff of a tilehelper represented by Tile Helpers and the Employ-er'sretention of a first-year tile setter apprenticerepresented by Tile Layers. John Ala, an experiencedhelper, had been working with journeyman tile setterTony Bracovich for 35 crew days paving a courtyardand putting in a floor at the city hall in Gardena,California, when he was laid off on August 19, 1974.On the assumption that there were only 2 or 3 morecrew days remaining on the job, the Employer choseto use the services of first-year tile setter apprenticeRaymond Bell rather than Ala to complete the job.The Employer chose Bell, despite Ala's acknowl-edged experience, because Bell was the lower paidcrewman. Besides performing traditional tile setter'swork such as the cutting and laying of tile, Bell alsoperformed tasks to which Ala had been assigned-grouting,mixing the "thin-set," and distributing thetilewhich had not yet been put down.The next day, August 20, Tile Helpers secretary,Shuster, wrote to the Employer advising it that theassignment of Bell to do Ala's work was in violationof their collective-bargaining agreement. The letteralso stated that unless the Employer paid Ala his lostwages before the close of business on August 22,Respondentwould undertake economic action.Finally, Shuster warned that a "similar misassign-ment of work within the jurisdiction of Local I1" inthe future would also result in economic action. Thefollowing day, August 21, the Employer answeredTile Helpers letter, indicating that it would pay Ala'swages under protest. Thereafter, on September 12,the Employer filed the present 8(b)(4)(D) charge.B.TheWork in DisputeThe disputed work concerns assignment of themixing of mortar, all cleanup work, grouting, and thehandling of all materials that may be used by tilelayers or similar workmen.1The namesof the Unionsappear as corrected at the hearing221 NLRB No. 68 412DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The Contentions of the PartiesTileHelpers contends that the work in disputeinvolves a high level of skill, and that it is performednationwide by well-trained tile helpers. Tile Helpersrelies, in part, on the contract which it has negotiatedwith the Employer, asserting that the agreementprovides for the disputed work to fall within itsjurisdiction.Moreover, Tile Helpers points out thatthe constitutions of both Unions, as well as theNationalAgreement between the National TileContractorsAssociation of America and the twoInternationalsto which Tile Helpers and Tile Layersare affiliated, provide that the disputed work belongsto Tile Helpers.Respondent also claims that the Brick Masons andPlasterers'InternationalUnion-with which TileLayers is affiliated-began raidingoperationsthroughout various sections of the country in late1971 in retaliation against the Marble Mosaic andTerrazzoWorkers' Helpers refusal to merge with it.Such raiding operations resulted in decisions by theNational Joint Board for the Settlement of Jurisdic-tional Disputes which found that tile helpers affiliat-ed with the Marble Mosaic and Terrazzo Workers'Helpers wereentitled to perform work similar to, orthe same as,that which is in dispute in the instantcase.Respondent'sprimary contention, however,, in-volves' a 1970 amendment to the Tile Layers 4-yearapprenticeplan. It assertsthat the addition of 2,000extra hours to the existing 250 hours of trainingrequired during the first year for "tile setterassist-ants" was a "sophisticated raiding tactic", calculatedto deprive helpers of their jobs. Respondent rejectsTileLayersclaimsthat the hours were increasedbecause the Bureau of Apprenticeship Training hadadvised in1970 that the Tile Layers must conform toFederal affirmative action programs by admittinguntrainedminority group members into its appren-ticeplan.Respondentassertsthat the plan wasactuallyamended in order to further the BrickMasons and Plasterers'International Union's policyof applyingpressureforamerger of the twoInternationals.Respondent further claims that byamending its plan, the Tile Layers has, in effect, puttilecontractorson notice that they must use theservicesof tile setter apprentices to perform tilehelpers'work. Respondent thus suggests that TileLayershas,by this "raiding tactic," impliedly2Contrary to our dissenting colleague, we find that Tile Layers allegeddisclaimer,which is conditioned upon the Employer'smaintenance of pastassignment practices, may not be deemed to be "unequivocal." Moreover,we differ from his characterization of Tile Layers position as that of"willingness" to abide by past assignment practices.Rather, since TileLayers decision to refrain from objecting to adverse work assignments isclaimed the work for its members, Respondent alsosubmits that tile helpers are experiencing significantjob losses. Thus, it is argued that a jurisdictionaldispute exists in this case and the Board should issuea broad order awarding the disputed work tojourneyman tile helpers and tile helper apprenticesrepresented by Respondent.Tile Layers, on the other hand, contends that theinstant case does not present a jurisdictional disputebecause it has not made a competing claim for thedisputed work, nor will it demand such work in thefuture so long as past assignment practices aremaintained. It asserts that the custom of the trade isto allow for a "crossing-over" of tile helpers and tilesetter apprentices to perform portions of each other'swork so that an employer may, for purposes ofefficiency and economy on a particular job, decide toretain either the tile helper or tile setter apprentice.Tile Layers submits that if the situation in this casehad been reversed and the tile setter apprenticerather than the helper had been laid off, Tile Layerswould not have filed a grievance., Thus, Tile' Layersargues that the Board should quash the notice ofhearing.D.Applicability of theStatuteBefore the Board proceeds with a determination ofa dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record shows that Tile Helpers threatened totake economic action against the Employer unlessthe laid-off helper was made whole for wages lost. Asa result, the Employer paid the helper 3 days' wagesunder protest. In addition, the Tile Helpers threat-ened future economic action should the Employerfail to assign the disputed work to its members. Onthe other hand,Tile Layersasserts that it does notclaim the work'and that consequently no jurisdic-tional dispute exists. However,since its "disclaimer"iscontingent upon the Employer following pastassignment practices,it is clear that Tile Layers is noteffectively giving up all claim to the disputed work.Although TileLayers states that it will continue torespect the Employer's decision to, from time to time,lay offa tile setter apprentice and retain a helper, itdoes not disclaim that portion of the work which theEmployer has traditionally given to a tile setterapprentice after laying off a helper.2contingent on the Employer'sadherence to past practice,it is clearlyimplied that variance from past practice will not be accepted by Tile Layers.TileLayersinsistenceon the Employer's abiding by past practice isintended to insure the assignment of the disputed work from time to time toemployees representedby TileLayers.We find our colleague's assertion TILE AND MARBLE HELPERSLOCAL 11The record thus presents a situation in which twolabor organizations, Tile Helpers and Tile Layers,acting on behalf of employees they represent, arecompeting for the assignment by the Employer ofcertain work. Since there has been no clear, unambi-guous, and unequivocal disclaimer of the work byeitherUnion, it cannot be said that "competingclaims" do not exist ,for the work in dispute. Indeed,the concept that "no competing claims" exist whenone group of employees silently performs thedisputed work in a nonbelligerent manner while theother seeks by proscribed means to obtain itsassignmenthas,long been rejected by the Board andthe courts as providing a basis for quashing thenotice of hearing in a 10(k) proceeding.3This is not a case where the Employer hastransferredwork away from the group claiming itand assigned it to the other. It appears instead thatboth labor groups had competing claims to the workand the Employer, faced with a declining workloadand hence no need for an employee from each group,had to choose which of the two employees to lay offand which to retain. The fact, however, that sucheconomic considerations provided the genesis for thisdispute does not render it any less cognizable underSection 10(k). Indeed, such or similar economicconsiderations provide the background to many ifnot most jurisdictional disputes. On the basis of theentire record, we conclude that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.E.Merits oftheDisputeSection 10(k) of theAct requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.4The following factors are relevant to a determinationof the dispute before us:1.Collective-bargaining agreementsTileHelpers contends that its contract with theAssociated Tile Contractors of Southern Californiawhich bargains collectively with the Employer, aswell as with ceramic tile contractors throughout LosAngeles, Ventura, and Orange Counties, encompas-ses the disputed work. The contract provides inpertinent part:thatTile Layershas not laid claimto the work either directly or indirectly isinconsistent with the realitiesof Tile Layersposition3 Local 1291,InternationalLongshoremen'sAssociation,AFL-CIO,(Pocahontas SteamshipCompany),152 NLRB 676, 680 (1965), enfd 368 F.2d107 (C.A.3, 1966),cert. denied386 U.S. 1033 (1967)4 International Associationof Machinists, Lodge No 1743, AFL-CIO (JArticle II413Section 3-Tile Helpers shallmix all mortarbyhand or machine, do allcleaning and grouting ofall tileinstalledby the Tile Layer, or similarworkmen,handle all sand, cement, tile and allmaterialsthatmay be used by the Tile Layer orsimilar workmen, after being delivered on the job....[Emphasis supplied.]The agreement between the Associated Tile Con-tractors of Southern California and Tile Layers, onthe other hand, provides in pertinent part:Article IISection 2. Tile Layers Work is defined as:(a)The laying, cutting or setting of all tilewhere used for floors, walls, ceilings, walks ...;.also to prepare and set all concrete, cement, -brickwork or other foundations or material that maybe required to properly set and complete suchwork.The National Agreement between the Tile Con-tractorsAssociation of America and both Interna-tional Unions provided in pertinent part:Article VSection 5-Helpers shall do thecleaning andgroutingof tile, unpacking of all tile, andshallhandle all materials,such as sand, cement, lime,tile,all types of tile panels, prefabricated tileunits, and any other form of tile or material thatmay be used by tile layers, after being deliveredon the jobsite. [Emphasis supplied.]The Tile Layers-Associated Tile Contractors con-tract provision quoted above does not specificallyassign the disputed work to employees representedby Tile Layers. The disputed work is specificallymentioned in the contract between Tile Helpers andthe Associated Tile Contractors and in the NationalAgreement between the Tile Contractors Associationof America and both International Unions. '5 This-is afactor which favors awardingthe work to employeesrepresented by Tile Helpers,2.Companyand area practiceThe record shows that employees represented byTile Helpers have traditionally had jurisdiction overA Jones ConstructionCompany),135 NLRB 1402 (1962).5Although theterm of the National Agreement was from October 1,1966 to January 20, 1969, the record shows that the workjurisdiction of tilehelpers as provided in the contract between Tile Helpers and the AssociatedTileContractorsis identical to that setforth in theNational Agreement. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe disputed work. However, the record also showsthat the custom of the trade is to allow for a"crossing-over" of tile helpers and tile setter appren-tices to perform portions of each other's work. Theinstant dispute centers around such an instance of"crossing-over" jurisdictional lines. Thus we find thatcompany and area practice does not favor an awardto the employees represented by either Union.3.Relative skills, efficiency, and economyThe record reveals that both tile setter apprenticesand tile helpers are skilled workmen, and bothgroups of employees are capable of performing thedisputed work. The record correspondingly showsthat tile contracting jobs may be done efficientlywhere either tile helpers or tile setter apprenticesperform the- disputed work. In fact, the Employerstated that tile helper Ala was laid off for reasons ofeconomy, not, efficiency. In this regard, the recordshows that when a tile contractor has a job nearingcompletion, or when there are several days on a jobprimarily requiring the setting of tile, it is moreeconomical for the contractor to lay off the higherpaid helper and retain the lower paid tile setterapprentice.Alternatively, the Employer stated thatduring the times when helpers are retained to do tilesetters'work the number of hours that tile settershave to spend on the job decreases, signifying acorresponding economic saving for the contractor.Thus, we -find that the evidence of relative skillsand efficiency and economy does not support anassignment of the disputed work to either group ofemployees.4.Board certificationThere is no evidence indicating that a Boardcertification covers the disputed work.5.Impartial Jurisdictional Dispute BoarddeterminationsRespondent,in support of its claim that the BrickMasons International Union was engaged in improp-er raiding tactics,6 introduced into evidence severaldecisions by the Impartial Jurisdictional DisputeBoard for the Construction Industry and its prede-cessor,the National Joint Board for Settlement ofJurisdictional Disputes,which awarded the disputedwork on-individual jobs to tile and terrazzo helpers.We find that this,is a factor which favors awardingthe work to employees representedby TileHelpers.7CONCLUSIONUpon the entire record and having considered allthe relevant factors involved, including the collec-,tive-bargaining agreements and prior awards, weconclude that employees represented by Tile Helpersare entitled to the work in question, and we shalldetermine the dispute in their favor. In making thisdetermination, however, we are assigning the disput-ed work to tile helpers represented _, by Tile andMarble Helpers, Finishers and Shopmen's Union,LocalNo. 11, affiliated with the InternationalAssociation of Marble, Slate and Stone Polishers,Rubbers and Sawyers, Tile and Marble Setters'Helpers, and Marble Mosaic and Terrazzo Workers'Helpers,AFL-CIO, and not to that Union or itsmembers. Our present determination is limited to theparticularcontroversy t which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of George D. Jeuck, d/b/a MercuryTile Co. who currently are represented by Tile andMarble Helpers, Finishers and Shopmen's Union,LocalNo. 11, affiliated with the InternationalAssociation of Marble, Slate and Stone Polishers,Rubbers and Sawyers, Tile and Marble Setters'Helpers, and Marble Mosaic and Terrazzo Workers'Helpers,AFL-CIO, are entitled to perform themixing of mortar, all cleanup work, grouting and thehandling of all materials that may be used by tilelayers or similar workmen at the Employer's Garde-na, California, city hall jobsite.MEMBER JENKINS,dissenting:Briefly stated, I disagree with my colleagues'conclusion that there exist, in the circumstances ofthis case, competing claims for certain work assignedby the Employer to an apprentice represented by theIntervenor Tile Layers. For, while it is clear that theRespondent Tile Helpers claimed this work and,further, threatened economic action when one of itsmembers was removed by the Employer and re-placed by the Tile Layers apprentice, in my view therecord fails to establish that the Tile Layers, , oranyone else other than the Tile Helpers, claimed thework. Thus, I would quash the notice of hearing for6We find no merit in Respondent's allegation that Brick MasonsLocal Union No. 21 (Universal Terrazzo & Tile Co),218 NLRB No. 96InternationalUnion engaged in improper raiding tactics.(1975)SheetMetal Workers International Association, Local 162, AFL-CIO,7CEOperative Plasterers and Cement Masons International Association,et al. (Lusterlite Corporation),151 NLRB 195 (1965). TILE AND MARBLE HELPERS LOCAL 11415lack of evidence of a "jurisdictional dispute" withinthe purview of Section 8(b)(4)(D).8My colleagues recognize that there is no directevidence that the Tile Layers have asserted acompeting claim to the work assigned by theEmployer to the tile setter apprentice. Indeed, therecord shows that the Tile Layers have unequivocallystated that it asserts no claim to the work involvedherein,and, further, that it will continue-to respect,without protest, the Employer's (or any othersignatory contractor's) past assignment practiceseven though such assignments are made to the tilehelpers represented by the Respondent. Finally, theyreject the Respondent's "primary contention" thattheTile Layer has "impliedly claimed the work"because pastassignmentpractices and the promulga-tion of the Tile Layers 4-year apprenticeship favorassignmentsto members of that Union.Nevertheless,my colleagues argue that the TileLayers disclaimer is tainted because that Union'swillingnessto abide by past assignment practicesimpliedly suggests that the Union has "not effectivelygiv[en] up all claim to the disputed work." But thiscircuitousreasoningmerely begs the question wheth-8 See, e.g,Highway Truckdrivers & Helpers, Local107, InternationalBrotherhoodof Teamsters,Chauffeurs,WarehousemenandHelpers ofAmenca, Independent(Safeway Stores, Incorporated),134NLRB 1320(1961),SheetMetal Workers International Association,Local Union No. 272,et at (ValleySheet Metal Company),136 NLRB 1402 (1962),Penello v LocalU.:ian No.59, Sheet MetalWorkersInternational Association,AFL-CIO, [EL du Pont de Nemours andCompany j,195 F.Supp 458(D C Del, 1961)9Thus,the instant case is not the"have-cake-and-eat-it-too" situationalluded to by my colleagues.See fn.2,supraInLocal1291, Intler the Tile Layers have ever claimed the work in thefirst place. Thus, my colleagues fail to come to gripswith the uncontroverted fact that, as interpreted bytheTile Layers, past assignment practice dictatesthat the decision to use tile helpers or tile setterapprentices rests solely with the contractor involved.Thus, adherence to the past practice "insures"nothing but continued and unfettered employer'sdiscretioninassigningwork.The Tile Layersmaintains, and the Respondent readily admits, thatthis past practice is consistent with industry practicewhich is characterized by cooperation between theTileHelpers and Tile Layers in permitting thecrossing over of jurisdictional lines in deference tocontractor flexibility. For this reason, as the majoritytacitly concedes, the Tile Layers do not view thecontractor'swork assignment to a tile helper as a"transfer" of unit work from the tile setter appren-tice.9In view of the foregoing, it is abundantly clear tome that the Tile Layers have not, either directly orindirectly, laid claim to the work involved here.Accordingly, I would quash the notice of hearing.Longshoremen's Assn. (Pochontas Steamship),supra,we held that a unioncould not effectively disclaim work which it was contractually bound toperform.Thus, even if the employer had made a different assignment theunion'smembers would still be paid for work performed by members of theoval union In those circumstances,the "disclaiming" union stood to losenothing by its "disclaimer"Here,by way of contrast,the Tile Layersadmits, against its own interest,that it has no claim on the work involved,and I find no evidence to the contrary